J-A17026-14


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                       IN THE SUPERIOR COURT OF
                                                         PENNSYLVANIA
                            Appellee

                       v.

KARLOSE BECKLES

                            Appellant                    No. 173 EDA 2013


                    Appeal from the Order December 4, 2012
              In the Court of Common Pleas of Philadelphia County
              Criminal Division at No(s): MC-51-CR-0027695-2010


BEFORE: GANTMAN, P.J., PANELLA, J., and STABILE, J.

MEMORANDUM BY PANELLA, J.                            FILED JANUARY 16, 2015

        Appellant, Karlose Beckles, appeals from the order entered December

4, 2012, in the Court of Common Pleas of Philadelphia County, which denied

his petition for a writ of certiorari following his Municipal Court conviction of

possession with intent to deliver (“PWID”)1 and possession of an instrument

of crime (“PIC”).2     After review, we affirm.

        The trial court set forth the uncontested facts of this case as follows.

              On June 24, 2010, John Davis and Sultan Taylor went to
        Philadelphia Northeast Detective Division headquarters claiming
        they had just been threatened by [Beckles]. The men stated
        that [Beckles] approached them [in the area of 7100 Frankford
        Avenue] and demanded money while pointing a silver handgun.
        Taylor admitted to the police that he used to sell drugs for
____________________________________________


1
    35 P.S. § 780-113(a)(30).
2
    18 Pa.C.S.A. § 907(a).
J-A17026-14


     [Beckles], and still owed [Beckles] approximately fifteen
     thousand dollars. Taylor stated that Davis fled the area and
     [Beckles] showed Taylor a black AK-47 rifle in the trunk of a
     cream[-]colored Cadillac Escalade. Taylor then fled, but was
     followed by [Beckles] and was threatened again in a second
     location. Taylor was again able to leave [Beckles’s] presence,
     and brought himself to the police.

           In a separate interview, Davis stated that while he did not
     know [Beckles], he recognized him from seeing pictures of
     [Beckles] and Taylor. Davis verified much of Taylor’s account of
     the first encounter with [Beckles] … [and] Taylor identified
     [Beckles] from a photo array. Based upon this information,
     police arrested [Beckles] at his home where his cream-colored
     Cadillac Escalade was found parked.

Trial Court Opinion, 8/29/13 at 2-3. Based upon the information provided to

the police by Davis and Taylor, a search warrant was authorized for

“firearms, ammunition, and any other firearms related items” at Beckles’s

residence located at 136 Stratford Drive, Philadelphia, PA 19115. Following a

search of the residence, police recovered approximately eight pounds of

marijuana, drug paraphernalia, and two firearms.

     In the Philadelphia Municipal Court, Beckles moved to suppress

physical evidence.   The Municipal Court granted Beckles’s motion on April

14, 2011. The Commonwealth appealed the Municipal Court’s order and on

January 4, 2012, the Court of Common Pleas reversed the suppression order

and remanded the case to the Municipal Court for trial. On May 16, 2012,

the Municipal Court convicted Beckles of PWID and PIC, and thereafter

sentenced Beckles to time served to 23 months’ imprisonment, to be

followed by two years’ probation. On June 15, 2012, Beckles filed a petition




                                    -2-
J-A17026-14



for writ of certiorari to the Court of Common Pleas. On December 4, 2012,

the court denied Beckles’s petition. This timely appeal followed.

      On appeal, Beckles raises the following issues for our review.

      I.       Did the lower court err in denying Appellant’s motion to
               suppress evidence recovered from his home where the
               warrant authorizing the search failed to establish there was
               probable cause to believe contraband would be discovered
               on the premises?

      II.      Did the lower court err in denying Appellant’s motion to
               suppress evidence recovered from his home where the
               warrant was invalid for the additional reason that the
               affiant failed to set forth any information regarding the
               veracity of the witness and, therefore, the issuing
               magistrate lacked sufficient information with which to
               make a finding of probable cause?

Appellant’s Brief at 4 (unnecessary capitalization omitted).

      We review the denial of a motion to suppress physical evidence as

follows.

            Our standard of review in addressing a challenge to a trial
            court’s denial of a suppression motion is limited to
            determining whether the factual findings are supported by
            the record and whether the legal conclusions drawn from
            those facts are correct.

            [W]e may consider only the evidence of the prosecution
            and so much of the evidence for the defense as remains
            uncontradicted when read in the context of the record as a
            whole. Where the record supports the findings of the
            suppression court, we are bound by those facts and may
            reverse only if the court erred in reaching its legal
            conclusions based upon the facts.

            Further, [i]t is within the suppression court’s sole province
            as factfinder to pass on the credibility of witnesses and the
            weight to be given their testimony.



                                        -3-
J-A17026-14



Commonwealth v. Houck, ___ A.3d ___, ___, 2014 WL 4783552 at *10

(Pa. Super., filed Sept. 26, 2014) (internal citations and quotations omitted).

      Instantly, Beckles argues that the four corners of the search warrant

failed to establish probable cause that contraband would be discovered in his

residence. Appellant’s Brief at 13. We disagree.

         Under the federal and state constitutional prohibitions of
         unreasonable searches and seizures, both the United
         States Supreme Court and this Court have consistently
         held that, subject to certain exceptions, a search is
         constitutionally invalid unless it is conducted pursuant to a
         warrant issued by a neutral and detached magistrate and
         supported by probable cause. Probable cause exists where,
         based upon a totality of the circumstances set forth in the
         affidavit of probable cause, including the reliability and
         veracity of hearsay statements included therein, there is a
         fair probability that ... evidence of a crime will be found in
         a particular place. In reviewing an issuing authority’s
         decision to issue a warrant, a suppression court must
         affirm unless the issuing authority had no substantial basis
         for its decision.

Commonwealth v. Lyons, 79 A.3d 1053, 1063-1064 (Pa. 2013) (internal

quotes and citations omitted).

      Pennsylvania Rule of Criminal Procedure 203, Requirements for

Issuance, provides in part:

      (B) No search warrant shall issue but upon probable cause
      supported by one or more affidavits sworn to before the issuing
      authority in person or using advanced communication
      technology. The issuing authority, in determining whether
      probable cause has been established, may not consider any
      evidence outside the affidavits.

Pa.R.Crim.P. 203(B).




                                     -4-
J-A17026-14



     In its opinion denying Beckles’s petition for writ of certiorari, the trial

court found that the affidavit in the instant case “established a fair

probability that weapons would be stored inside of [Beckles’s] residence.”

Trial Court Opinion, 8/29/13 at 6.       The court determined that it was

“reasonable for the magistrate to believe that the weapons could be

removed from [Beckles’s] home and transported by [Beckles] during his

travels and stored within the home upon his return.” Id. Thus, the court

concluded that there was sufficient evidence to authorize a search of

Beckles’s home for the firearms used to threaten Taylor and Davis. See id.

     Beckles counters that “the affidavit contained no factual information

whatsoever that would have allowed the magistrate to conclude that there

was a fair probability weapons would be found in [Beckles’s] home.”

Appellant’s Brief at 13. Beckles further posits that “[w]here, as here, there

is no nexus between the alleged criminal activity and the place to be

searched, probable cause is lacking and the warrant is invalid.” Id. at 12.

     In support of his argument, Beckles relies upon this Court’s decision in

Commonwealth v. Way, 492 A.2d 1151 (Pa. Super. 1985).                In Way, a

panel of this Court vacated Way’s conviction for PWID because the evidence

supporting the conviction should have been suppressed.         The underlying

facts of Way establish that a confidential informant arranged to purchase

drugs from Way over the telephone.         See id. at 1155.    The transaction

occurred in a blue van parked along a country road.        See id.    After the

transaction, police followed the van to the driveway of residential building,

                                     -5-
J-A17026-14



where the informant identified Way as the driver of the van and informed

police that Way lived at the residence where the van was parked. See id.

The   informant    additionally   told   police   that   she   had   purchased

methamphetamine from Way in the past and provided police with a

telephone number she used to contact Way to arrange a location for the

drug transaction. See id. at 1153. On the basis of this information, police

obtained a search warrant for Way’s residence where they recovered

narcotics.

      In vacating Way’s judgment of sentence, the panel found that the

affidavit did not contain sufficient facts to believe that drugs would be found

in Way’s residence.   Specifically, the panel determined that the lack of a

substantial nexus between the street crime and the premises to be searched

rendered the warrant facially invalid. As they explained:

      Probable cause to believe that a man has committed a crime on
      the street does not necessarily give rise to probable cause to
      search his home. … In our opinion an allegation based on an
      assumption or supposition not supported by the facts is
      insufficient to support (an inference of) criminal activity in a
      premises, in spite of the fact that there are plenty of allegations
      alleged to relate to criminal activity of the individual who is
      alleged to have lived in the premises.

Id. at 1154 (quoting Commonwealth v. Kline, 335 A.2d 361, 364 (Pa.

Super. 1975)).

      Our analysis of Way does not dictate a different result. In Way, the

affidavit of probable cause stated that the appellant sold drugs out of a van,

which was later found parked in front of his home. There was no reason to


                                     -6-
J-A17026-14



believe, however, that the appellant kept drugs anywhere except inside the

van.   In the present case, two eyewitnesses reported that Beckles

threatened them with a handgun he had been observed carrying on his

person. The gun was not recovered when Beckles was arrested in front of

his home one day after he committed the crime. The police arrested Beckles

in front of his residence only one day after the incident.       The police

recovered no weapon from Beckles’s person at the time of the arrest. Thus,

the handgun was at large. Under these circumstances, the court reasonably

concluded there was a fair probability the gun was inside Beckles’s

residence. See, e.g., Commonwealth v. Hutchinson, 434 A.2d 740 (Pa.

Super. 1981) (holding search warrant for appellant’s home was supported by

probable cause, where appellant robbed medical center at gunpoint; victims

identified appellant as perpetrator; and items seized—shirt and gun—were

each of type reasonably likely to be found in perpetrator’s home, especially

given short period of time between commission of crime and application for

search warrant); Commonwealth v. Davis, 351 A.2d 642 (Pa. Super.

1976) (holding search warrant for appellant’s two apartments and two cars

for gun used in robbery was supported by probable cause, where victim

identified appellant as assailant from photo array; police determined

appellant resided in both apartments and had access to both cars; and

magistrate was informed of appellant’s probable participation in robbery and

of instrumentalities used). The possibility that Beckles also kept an AK-47

inside his vehicle does not alter our conclusion.   See Commonwealth v.

                                   -7-
J-A17026-14



Luton, 672 A.2d 819, 822 (Pa. Super. 1996) (“[T]he law does not require

that the information in a warrant affidavit establish with absolute certainty

that the object of the search will be found at the stated location, nor does it

demand that the affidavit information preclude all possibility that the sought

after article is not secreted in another location.”).

      Based on the foregoing, we find the search warrant contained

sufficient facts to support the conclusion that the firearm Beckles used to

threaten the two witnesses would be discovered in Beckles’s residence, such

that the denial of the suppression motion was proper.         Accordingly, we

affirm the trial court’s order denying certiorari.

      Lastly, Beckles argues that the search warrant was invalid for the

additional reason that the affiant failed to set forth any information

regarding the veracity of the witnesses. We note that in Lyons, supra, the

Pennsylvania Supreme Court expressly rejected the argument that an

affiant, in the affidavit of probable cause, was required to aver facts

demonstrating the informant’s credibility and reliability.   See 79 A.3d at

1064-1065.    This issue does not merit relief.

      Order affirmed. Jurisdiction relinquished.




                                       -8-
J-A17026-14


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 1/16/2015




                          -9-